I am unable to concur in so much of the judgment as remands this case for a new trial, for the reason that the verdict of the jury might have been returned in favor of the plaintiff upon the issue of negligence of the power company, regardless of the doctrine of res ipsa loquitur. The verdict being a general one, and there being no interrogatories to show but that the same was based upon the issue of simple negligence, it should be sustained under the rule announced in Sites v.Haverstick, 23 Ohio St. 626; Tod v. Wick Brothers  Co.,36 Ohio St. 370, 389; Beecher v. Dunlap, 52 Ohio St. 64,38 N.E. 795; National Union, v. Rothner, 57 Ohio St. 679,50 N.E. 1131; McAllister v. Hartzell, 60 Ohio St. 69,53 N.E. 715; State ex rel. Lattanner v. Hills, 94 Ohio St. 171,113 N.E. 1045, L.R.A., 1917B, 684; Jones v. Erie Rd. Co.,106 Ohio St. 408, 140 N.E. 366; Ochsner, *Page 469 Admr., v. Cincinnati Traction Co., 107 Ohio St. 33,140 N.E. 644; Hubert v. Kessler, Trustee, 108 Ohio St. 584,142 N.E. 38.
ALLEN, J., concurs in the foregoing dissenting opinion of DAY, J.